[a101changeintermsagreeme001.jpg]
DocuSign Envelope ID: ED670D5A-2A5A-487C-BF11-BB22CDB2011E CHANGE IN TERMS
AGREEMENT Principal Loan Date Maturity Loan No Call / Coll Account Officer
Initials $8,500,000.00 05-11-2020 06-05-2022 310036 4A / 013 XAA0004 RSG
References in the boxes above are for Lender's use only and do not limit the
applicability of this document to any particular loan or item. Any item above
containing "***" has been omitted due to text length limitations. Borrower:
XPEL, Inc. Lender: THE BANK OF SAN ANTONIO 618 West Sunset Road HEADQUARTERS San
Antonio, TX 78216 1900 NW LOOP 410 SAN ANTONIO, TX 78213 Principal Amount:
$8,500,000.00 Date of Agreement: May 11, 2020 DESCRIPTION OF EXISTING
INDEBTEDNESS. Promissory Note and Business Loan Agreement both dated November 5,
2019 in the amount of $8,500,000.00 and a current outstanding balance of
$6,000,000.00 (the "Promissory Note"), which Borrower acknowledges and agrees
was properly executed and is valid and enforceable, subject to no defenses of
any kind. DESCRIPTION OF CHANGE IN TERMS. Borrower has requested that Lender
renew and extend the maturity date. This Change in Terms Agreement extends and
renews the Promissory Note and Business Loan Agreement and all other loan
documents and agreements from May 5, 2020 to May 5, 2022. PROMISE TO PAY. XPEL,
Inc. ("Borrower") promises to pay to THE BANK OF SAN ANTONIO ("Lender"), or
order, in lawful money of the United States of America, the principal amount of
Eight Million Five Hundred Thousand & 00/100 Dollars ($8,500,000.00) or so much
as may be outstanding, together with interest on the unpaid outstanding
principal balance of each advance. Interest shall be calculated from the date of
each advance until repayment of each advance or maturity, whichever occurs
first. CHOICE OF USURY CEILING AND INTEREST RATE. The interest rate on this
Agreement has been implemented under the "Weekly Ceiling" as referred to in
Sections 303.002 and 303.003 of the Texas Finance Code. PAYMENT. Borrower will
pay this loan in one payment of all outstanding principal plus all accrued
unpaid interest on June 5, 2022. In addition, Borrower will pay regular monthly
payments of all accrued unpaid interest due as of each payment date, beginning
July 5, 2020, with all subsequent interest payments to be due on the same day of
each month after that. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; and then to any late charges. Borrower will pay Lender at Lender's
address shown above or at such other place as Lender may designate in writing.
Notwithstanding any other provision of this Agreement, Lender will not charge
interest on any undisbursed loan proceeds. No scheduled payment, whether of
principal or interest or both, will be due unless sufficient loan funds have
been disbursed by the scheduled payment date to justify the payment. VARIABLE
INTEREST RATE. The interest rate on this loan is subject to change from time to
time based on changes in an independent index which is the Wall Street Journal
Prime Rate as published in the "Money Rates" table in the Wall Street Journal
from time to time (the "Index"). The Index is not necessarily the lowest rate
charged by Lender on its loans. Lender will tell Borrower the current Index rate
upon Borrower's request. The interest rate change will not occur more often than
each day. Borrower understands that Lender may make loans based on other rates
as well. The Index currently is 3.250% per annum. Interest prior to maturity on
the unpaid principal balance of this loan will be calculated as described in the
"INTEREST CALCULATION METHOD" paragraph using a rate of 1.000 percentage point
under the Index (the "Margin"), adjusted if necessary for any minimum and
maximum rate limitations described below, resulting in an initial rate of 3.500%
per annum based on a year of 360 days. If Lender determines, in its sole
discretion, that the Index has become unavailable or unreliable, either
temporarily, indefinitely, or permanently, during the term of this loan, Lender
may amend this loan by designating a substantially similar substitute index.
Lender may also amend and adjust the Margin to accompany the substitute index.
The change to the Margin may be a positive or negative value, or zero. In making
these amendments, Lender may take into consideration any then-prevailing market
convention for selecting a substitute index and margin for the specific Index
that is unavailable or unreliable. Such an amendment to the terms of this loan
will become effective and bind Borrower 10 business days after Lender gives
written notice to Borrower without any action or consent of the Borrower.
NOTICE: Under no circumstances will the interest rate on this loan be less than
3.500% per annum or more than (except for any higher default rate or Post
Maturity Rate shown below) the lesser of 18.000% per annum or the maximum rate
allowed by applicable law. For purposes of this Agreement, the "maximum rate
allowed by applicable law" means the greater of (A) the maximum rate of interest
permitted under federal or other law applicable to the indebtedness evidenced by
this Agreement, or (B) the "Weekly Ceiling" as referred to in Sections 303.002
and 303.003 of the Texas Finance Code. INTEREST CALCULATION METHOD. Interest on
this loan is computed on a 365/360 basis; that is, by applying the ratio of the
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding, unless such calculation would result in a usurious rate, in which
case interest shall be calculated on a per diem basis of a year of 365 or 366
days, as the case may be. All interest payable under this loan is computed using
this method. PREPAYMENT. Borrower may pay without penalty all or a portion of
the amount owed earlier than it is due. Prepayment in full shall consist of
payment of the remaining unpaid principal balance together with all accrued and
unpaid interest and all other amounts, costs and expenses for which Borrower is
responsible under this Agreement or any other agreement with Lender pertaining
to this loan, and in no event will Borrower ever be required to pay any unearned
interest. Early payments will not, unless agreed to by Lender in writing,
relieve Borrower of Borrower's obligation to continue to make payments of
accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked "paid in full",
"without recourse", or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender's rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes "payment in full"
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: THE
BANK OF SAN ANTONIO, 1900 NW Loop 410 San Antonio, TX 78213. LATE CHARGE. If a
payment is 10 days or more late, Borrower will be charged 5.000% of the unpaid
portion of the regularly scheduled payment. INTEREST AFTER DEFAULT. Upon
default, including failure to pay upon final maturity, the interest rate on this
loan shall be increased to 18.000% per annum based on a year of 360 days.
However, in no event will the interest rate exceed the maximum interest rate
limitations under applicable law. DEFAULT. Each of the following shall
constitute an Event of Default under this Agreement: Payment Default. Borrower
fails to make any payment when due under the Indebtedness. Other Defaults.
Borrower fails to comply with or to perform any other term, obligation, covenant
or condition contained in this Agreement or in any of the Related Documents or
to comply with or to perform any term, obligation, covenant or condition
contained in any other



--------------------------------------------------------------------------------



 
[a101changeintermsagreeme002.jpg]
DocuSign Envelope ID: ED670D5A-2A5A-487C-BF11-BB22CDB2011E CHANGE IN TERMS
AGREEMENT Loan No: 310036 (Continued) Page 2 agreement between Lender and
Borrower. Default in Favor of Third Parties. Borrower defaults under any loan,
extension of credit, security agreement, purchase or sales agreement, or any
other agreement, in favor of any other creditor or person that may materially
affect any of Borrower's property or ability to perform Borrower's obligations
under this Agreement or any of the Related Documents. False Statements. Any
warranty, representation or statement made or furnished to Lender by Borrower or
on Borrower's behalf under this Agreement or the Related Documents is false or
misleading in any material respect, either now or at the time made or furnished
or becomes false or misleading at any time thereafter. Insolvency. The
dissolution or termination of Borrower's existence as a going business, the
insolvency of Borrower, the appointment of a receiver for any part of Borrower's
property, any assignment for the benefit of creditors, any type of creditor
workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower. Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceeding, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the
Indebtedness. This includes a garnishment of any of Borrower's accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute. Events
Affecting Guarantor. Any of the preceding events occurs with respect to any
guarantor, endorser, surety, or accommodation party of any of the Indebtedness
or any guarantor, endorser, surety, or accommodation party dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note. Change In Ownership. Any
change in ownership of twenty-five percent (25%) or more of the common stock of
Borrower. Adverse Change. A material adverse change occurs in Borrower's
financial condition, or Lender believes the prospect of payment or performance
of the Indebtedness is impaired. Insecurity. Lender in good faith believes
itself insecure. LENDER'S RIGHTS. Upon default, Lender may declare the entire
indebtedness, including the unpaid principal balance under this Agreement, all
accrued unpaid interest, and all other amounts, costs and expenses for which
Borrower is responsible under this Agreement or any other agreement with Lender
pertaining to this loan, immediately due, without notice, and then Borrower will
pay that amount. ATTORNEYS' FEES; EXPENSES. Lender may hire an attorney to help
collect this Agreement if Borrower does not pay, and Borrower will pay Lender's
reasonable attorneys' fees. Borrower also will pay Lender all other amounts
Lender actually incurs as court costs, lawful fees for filing, recording,
releasing to any public office any instrument securing this Agreement; the
reasonable cost actually expended for repossessing, storing, preparing for sale,
and selling any security; and fees for noting a lien on or transferring a
certificate of title to any motor vehicle offered as security for this
Agreement, or premiums or identifiable charges received in connection with the
sale of authorized insurance. JURY WAIVER. Lender and Borrower hereby waive the
right to any jury trial in any action, proceeding, or counterclaim brought by
either Lender or Borrower against the other. GOVERNING LAW. This Agreement will
be governed by federal law applicable to Lender and, to the extent not preempted
by federal law, the laws of the State of Texas without regard to its conflicts
of law provisions. This Agreement has been accepted by Lender in the State of
Texas. CHOICE OF VENUE. If there is a lawsuit, and if the transaction evidenced
by this Agreement occurred in BEXAR County, Borrower agrees upon Lender's
request to submit to the jurisdiction of the courts of BEXAR County, State of
Texas. DISHONORED CHECK CHARGE. Borrower will pay a processing fee of $25.00 if
any check given by Borrower to Lender as a payment on this loan is dishonored.
RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower's accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts. COLLATERAL. Borrower acknowledges this
Agreement is secured by a Security Agreement dated November 5, 2019, which was
properly executed and is valid and enforceable subject to no defenses of any
kind. LINE OF CREDIT. This Agreement evidences a revolving line of credit.
Advances under this Agreement, as well as directions for payment from Borrower's
accounts, may be requested orally or in writing by Borrower or by an authorized
person. Lender may, but need not, require that all oral requests be confirmed in
writing. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower's accounts with Lender. The unpaid principal balance owing on this
Agreement at any time may be evidenced by endorsements on this Agreement or by
Lender's internal records, including daily computer print-outs. Lender will have
no obligation to advance funds under this Agreement if: (A) Borrower or any
guarantor is in default under the terms of this Agreement or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Agreement; (B) Borrower or any guarantor
ceases doing business or is insolvent; (C) any guarantor seeks, claims or
otherwise attempts to limit, modify or revoke such guarantor's guarantee of this
Agreement or any other loan with Lender; (D) Borrower has applied funds provided
pursuant to this Agreement for purposes other than those authorized by Lender;
or (E) Lender in good faith believes itself insecure. This revolving line of
credit shall not be subject to Ch. 346 of the Texas Finance Code. CONTINUING
VALIDITY. Except as expressly changed by this Agreement, the terms of the
original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender's right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions. RENEWAL AND EXTENSION. This Agreement is given in renewal and extension
and not in novation of the following described indebtedness: RENEWAL AND
EXTENSION OF REVOLVING LINE OF CREDIT #310036.



--------------------------------------------------------------------------------



 
[a101changeintermsagreeme003.jpg]
DocuSign Envelope ID: ED670D5A-2A5A-487C-BF11-BB22CDB2011E CHANGE IN TERMS
AGREEMENT Loan No: 310036 (Continued) Page 3 SUCCESSORS AND ASSIGNS. Subject to
any limitations stated in this Agreement on transfer of Borrower's interest,
this Agreement shall be binding upon and inure to the benefit of the parties,
their successors and assigns. If ownership of the Collateral becomes vested in a
person other than Borrower, Lender, without notice to Borrower, may deal with
Borrower's successors with reference to this Agreement and the Indebtedness by
way of forbearance or extension without releasing Borrower from the obligations
of this Agreement or liability under the Indebtedness. NOTIFY US OF INACCURATE
INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES. Please notify us if we
report any inaccurate information about your account(s) to a consumer reporting
agency. Your written notice describing the specific inaccuracy(ies) should be
sent to us at the following address: THE BANK OF SAN ANTONIO 1900 NW Loop 410
San Antonio, TX 78213. MISCELLANEOUS PROVISIONS. If any part of this Agreement
cannot be enforced, this fact will not affect the rest of the Agreement.
Borrower does not agree or intend to pay, and Lender does not agree or intend to
contract for, charge, collect, take, reserve or receive (collectively referred
to herein as "charge or collect"), any amount in the nature of interest or in
the nature of a fee for this loan, which would in any way or event (including
demand, prepayment, or acceleration) cause Lender to charge or collect more for
this loan than the maximum Lender would be permitted to charge or collect by
federal law or the law of the State of Texas (as applicable). Any such excess
interest or unauthorized fee shall, instead of anything stated to the contrary,
be applied first to reduce the principal balance of this loan, and when the
principal has been paid in full, be refunded to Borrower. The right to
accelerate maturity of sums due under this Agreement does not include the right
to accelerate any interest which has not otherwise accrued on the date of such
acceleration, and Lender does not intend to charge or collect any unearned
interest in the event of acceleration. All sums paid or agreed to be paid to
Lender for the use, forbearance or detention of sums due hereunder shall, to the
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of the loan evidenced by this Agreement until payment
in full so that the rate or amount of interest on account of the loan evidenced
hereby does not exceed the applicable usury ceiling. Lender may delay or forgo
enforcing any of its rights or remedies under this Agreement without losing
them. Borrower and any other person who signs, guarantees or endorses this
Agreement, to the extent allowed by law, waive presentment, demand for payment,
notice of dishonor, notice of intent to accelerate the maturity of this
Agreement, and notice of acceleration of the maturity of this Agreement. Upon
any change in the terms of this Agreement, and unless otherwise expressly stated
in writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender's security interest in the collateral without
the consent of or notice to anyone. All such parties also agree that Lender may
modify this loan without the consent of or notice to anyone other than the party
with whom the modification is made. The obligations under this Agreement are
joint and several. PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD
ALL THE PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE
PROVISIONS. BORROWER AGREES TO THE TERMS OF THE AGREEMENT. BORROWER: XPEL, INC.
5/11/2020 By: Barry R. Wood, CFO of XPEL, Inc. LENDER: THE BANK OF SAN ANTONIO
5/11/2020 X ROBERT S GLENN, EXECUTIVE VICE PRESIDENT LaserPro, Ver. 19.4.10.036
Copr. Finastra USA Corporation 1997, 2020. All Rights Reserved. - TX
L:\CFI\LPL\D20C.FC TR-6484 PR-15



--------------------------------------------------------------------------------



 